PER CURIAM:
John Alan Miller appeals the district court’s orders accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915A(b) (2006) and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Miller v. York Cnty. Public Defenders Ofc., No. 2:08-cv-03834-JFA (D.S.C. Dec. 31, 2008; filed Jan. 21, 2009 & entered Jan. 22, 2009). We deny Miller’s motions for punitive damages, to impose sanctions, to compel all information regarding Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), for transcript at government expense, for intervention, and motion for judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.